Citation Nr: 1028223	
Decision Date: 07/28/10    Archive Date: 08/10/10

DOCKET NO.  96-50 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to a disability rating for a service-connected 
right knee disability in excess of 10 percent prior to April 2, 
2002.

2.  Entitlement to a disability rating for a service-connected 
right knee unicondylar arthroplasty residuals disability in 
excess of 30 percent after June 1, 2003.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

James Alsup, Counsel


INTRODUCTION

The Veteran served on active duty from April 1963 to February 
1965. 

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

Procedural history

The Veteran's initial claim for service connection for a right 
knee disorder was submitted in February 1995 and service 
connection was granted in a June 1995 rating decision that 
evaluated the disability as 10 percent disabling effective 
February 23, 1995.  The Veteran submitted a July 1996 claim for 
an increased disability rating for the right knee, and RO denied 
an increased disability rating in August 1996 and January 2000 
rating decisions.  The Veteran disagreed and perfected an appeal.

In September 1998, the Veteran and his representative presented 
evidence at a hearing at the RO before a local hearing officer.  
A transcript of that hearing has been associated with the 
Veteran's VA claims folder.

In September 2003, the Board remanded the claim for additional 
evidentiary and procedural development.  In May 2006, the Board 
remanded the Veteran's claim to ensure all medical treatment 
records were in the Veteran's VA claims folder and for an 
examination of the Veteran's right knee.  In October 2008, the 
Board again remanded the Veteran's claim for evidentiary 
development.




FINDINGS OF FACT

1.  Between July 1996 and April 2002, the Veteran's service-
connected right knee disability was manifested by complaints of 
constant pain, instability, swelling and limited motion, clinical 
evidence of osteoarthritis and a torn medial meniscus, and x-ray 
evidence of osteoarthritis of the right knee.   

2.  Since June 2003, the Veteran's service-connected right knee 
unicondylar arthroplasty residuals disability was manifested by 
period of pain, no instability, and limited range of motion that 
is exacerbated by prolonged standing or sitting.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating for a service-connected 
right knee arthritis disability in excess of 10 percent prior to 
April 2, 2002, have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5260 and 5261 
(1995-2001). 

2.  The criteria for a disability evaluation of 10 percent for 
the service-connected instability of the right knee prior to 
April 2, 2002, have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5257 (1995-2001).

3.  The criteria for a disability rating for a service-connected 
right knee unicondylar arthroplasty residuals disability in 
excess of 30 percent from June 1, 2003, to May 22, 2007, have not 
been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5055 (2003 - 2009).

4.  The criteria for a disability rating for a service-connected 
right knee unicondylar arthroplasty residuals disability in 
excess of 30 percent from May 23, 2007, have been met. 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5055 (2003 - 2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's long standing claim has been, essentially, that 
prior to his total knee replacement that occurred in April 2002, 
his knee pain was so severe that it kept him awake at night, that 
it frequently buckled and gave way, and frequently swelled and 
required him to wear a knee brace.  He further contended that it 
prevented him from working as a farmer.  The Veteran also 
contends that after the knee replacement, his knee disability is 
worse than VA has appreciated and that it, in association with 
his service-connected right hip disability, continued to prevent 
him from working.  

The Board observes that the Veteran was granted entitlement to 
individual unemployability (TDIU) benefits in an April 2010 
rating decision, effective March 3, 2009.  The effective date for 
TDIU was the date of a VA medical examination wherein the VA 
examiner opined that the Veteran's service-connected disabilities 
prevented him from obtaining or following substantially gainful 
employment.  The Board notes that the increased disability 
ratings at issue in this decision inherently raise the issue of 
TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (a TDIU 
claim is part of an increased rating claim when such claim is 
raised by the record).  For that reason, the Board will determine 
whether the evidence of record supports a finding that the 
Veteran was entitled to TDIU benefits at any point prior to March 
2003.

The Board will first address preliminary matters and then address 
the issues on appeal.

Stegall concerns

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (the Court) held that 
compliance with remand instructions is neither optional nor 
discretionary.  The Court further held that the Board errs as a 
matter of law when it fails to ensure compliance with remand 
orders.

As noted above, the Board has remanded the Veteran's claims for 
further procedural and evidentiary development on three prior 
occasions.  Specifically, with regard to the claims under 
consideration, the September 2003 remand ordered VBA to ensure 
all legal notice was provided to the Veteran; that the Veteran 
identified the treatment providers since 2003; and that any 
records the Veteran identified be obtained and associated with 
the Veteran's VA claims folder.  The May 2006 remand ordered VBA 
to ensure the Veteran identified all treatment records not 
already of record and to provide the Veteran with a medical 
examination to determine the then current degree and nature of 
the Veteran's right knee disability.  Finally, the October 2008 
remand ordered VBA to obtain complete treatment records from 
Marion VAMC; obtain Social Security Administration (SSA) records 
and if such records were not available, then to inform the 
Veteran; and, to provide the Veteran with a medical examination 
to determine the current degree and nature of the Veteran's right 
knee disability.

Although VBA is required to comply with remand orders, it is 
substantial compliance, not absolute compliance that is 
required.  See Dyment v. West, 13 Vet.App. 141, 146-47 (1999) 
(holding that there was no Stegall violation when the examiner 
made the ultimate determination required by the Board's remand, 
because such determination "more that substantially complied 
with the Board's remand order").  As is more thoroughly 
discussed below, the Board observes that the Veteran was provided 
with notice of VA's duty to assist and notify the Veteran in a 
September 2005 letter, and that subsequent letters sent to the 
Veteran in May 2006 and October 2008 fulfilled VA's statutory 
duty to notify and assist.  The record now contains VA treatment 
records and records obtained from U.S. Air Force medical 
facilities, and specifically include treatment records from 
Marion VAMC.  Finally, the record includes VA medical examination 
reports dated May and July 2007, and March 2009.  In sum, the 
Board finds that VBA has substantially complied with the Board's 
remand orders.

Duties to notify and assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

As previously noted, the Veteran was informed in letters dated 
September 2005, May 2006 and October 2008 of the evidence 
required to substantiate a claim for an increased disability 
rating.  The Veteran was further informed of how VA determines a 
disability rating and an effective date in the May 2006 and 
October 2008 letters.

The Veteran was informed in all the notice letters of VA's duty 
to assist him develop his claims by making reasonable attempts to 
obtain federal, state or private records relevant to his claims, 
and by providing a medical examination or opinion.  For the 
reasons stated above, the Board finds that VBA satisfied its duty 
to notify.

The Board also notes that VA has obtained the Veteran's service 
treatment records, medical records from Scott Air Force Base and 
VA treatment records.  As noted above, the Veteran was also 
examined by VA physicians on numerous occasions including in May 
2007 and March 2009.  The Board has also noted that VBA attempted 
to obtain records pertaining to the Veteran from SSA.  SSA, 
however, responded that any such records had been destroyed and 
that further searches for those records would be fruitless.  VBA 
notified the Veteran in a December 2008 letter that the records 
had been destroyed and that the Veteran could submit copies he 
had in his possession or under his control.  For those reasons, 
the Board finds that VA has satisfied its duty to assist the 
Veteran.

The Board additionally observes that all appropriate due process 
concerns have been satisfied.  See 38 C.F.R. § 3.103 (2009).  The 
Veteran elected in writing in his not to present evidence at a 
hearing before a Veterans Law Judge, but instead presented 
evidence before a local hearing officer.

Entitlement to a disability rating for a service-connected 
right knee disability in excess of 10 percent prior to 
April 2, 2002.

Relevant law and regulations

Increased ratings - in general

Disability evaluations are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2009).  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity resulting 
from diseases and injuries incurred or aggravated during military 
service and their residual disorders in civil occupations.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2009).
Rating musculoskeletal disabilities 

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to pain 
under 38 C.F.R. § 4.40 (2009) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of a 
joint under 38 C.F.R. § 4.45 (2009).  See, in general, DeLuca v. 
Brown, 8 Vet. App. 202 (1995).   

The provisions of 38 C.F.R. § 4.40 state that the disability of 
the musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the normal 
working movements of the body with normal excursion, strength, 
speed, coordination, and endurance.  According to this 
regulation, it is essential that the examination on which ratings 
are based adequately portrays the anatomical damage, and the 
functional loss, with respect to these elements.  In addition, 
the regulations state that the functional loss may be due to 
pain, supported by adequate pathology and evidenced by the 
visible behavior of the veteran undertaking the motion.  Weakness 
is as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 C.F.R. 
§ 4.40 (2009).

The provisions of 38 C.F.R. § 4.45 state that when evaluating the 
joints, inquiry will be directed as to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, and pain on 
movement.

The intent of the schedule is to recognize painful motion with 
joint or periarticular pathology as productive of disability. It 
is the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at least 
the minimum compensable rating for the joint.  38 C.F.R. § 4.59 
(2009).

Assignment of diagnostic code

The Veteran's claim for entitlement to a disability rating in 
excess of 10 percent prior to April 2002 was received by VA on 
July 24, 1996.  In addition, the Board notes that in general, the 
effective date for an increased rating will be the date of 
receipt of claim, or date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(o)(1).  For an increase in disability 
compensation, the effective date will be the earliest date as of 
which it is factually ascertainable that an increase in 
disability had occurred if claim is received within 1 year from 
such date otherwise, date of receipt of claim.  38 U.S.C.A. § 
5110; 38 C.F.R. § 3.400(o)(2); see also Hazan v. Gober, 10 Vet. 
App. 511 (1997); Servello v. Derwinski, 3 Vet. App. 196 (1992).

In VAOPGCPREC 12-98 (Sept. 23, 1998), General Counsel noted that 
38 C.F.R. § 3.400(o)(2) was added to permit payment of increased 
disability compensation retroactively to the date the evidence 
establishes the increase in the degree of disability had 
occurred; that this section was intended to be applied in those 
instances where the date of increased disablement can be 
factually ascertained with a degree of certainty.  It was noted 
that this section was not intended to cover situations where 
disability worsened gradually and imperceptibly over an extended 
period of time.

The provisions of 38 C.F.R. § 3.157 commence with notation of the 
general rule that the effective date of compensation benefits 
will be the date of receipt of the claim or the date when 
entitlement arose, whichever is the later.  However, this 
regulation goes on to provide that receipt of clinical reports of 
examination or hospitalization may serve as informal claims "for 
increase or to reopen."  The date of receipt of such clinical 
evidence may serve to form the basis for an earlier effective 
date for the subsequent award of VA benefits if such benefits 
derive from (1) a claim for increased evaluation or (2) an 
application to reopen a previously denied claim.

Prior to April 2002 when the Veteran received a prosthesis in a 
total knee replacement surgery, the Veteran's right knee disorder 
was evaluated under 38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 
5257.  Throughout the period under consideration, the criteria of 
those diagnostic codes remained the same.

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be 
more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code by 
a VA adjudicator must be specifically explained.  Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

The medical evidence between 1995 and 2002 shows complaints of 
constant pain, difficulty squatting, instability and use of a 
knee brace, with clinical evidence of arthritis, stiffness and 
limited range of motion, but limited evidence of instability.  
The Board notes here and fully discusses below that analysis 
under the criteria of Diagnostic Codes 5003 include range of 
motion under Diagnostic Codes 5260 [Leg, limitation of flexion 
of] and 5261 [Leg, limitation of extension of].  For those 
reasons, the Board finds that Diagnostic Codes 5003 and 5257 are 
most appropriate.  



Specific schedular criteria - knee disabilities

(i.)  Under Diagnostic Code 5257 (1995 - 2001), the following 
levels of disability are included:

Recurrent subluxation or lateral instability:

30 % severe;

20 % moderate;

10% slight.

The Board notes that words such as "slight" and "moderate" are 
not defined in the VA Schedule for Rating Disabilities.  Rather 
than applying a mechanical formula, the Board must evaluate all 
of the evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6 (2009). 

Although the word "moderate" is not defined in VA regulations, 
"moderate" is generally defined as "of average or medium quality, 
amount, scope, range, etc." See Webster's New World Dictionary, 
Third College Edition (1988), 871.

(ii.)  Arthritis

Arthritis, substantiated by X-ray findings will be rated under 
Diagnostic Code 5003 [degenerative arthritis], and arthritis of a 
major joint will be rated under the criteria for limitation of 
motion of the affected joint.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003 (1995 - 2002).  For the purpose of rating disabilities 
due to arthritis, the knee is considered a major joint.  See 38 
C.F.R. § 4.45 (2009).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved. 
Where, however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application. 38 
C.F.R. § 4.71a, Diagnostic Code 5003 (1995 - 2002).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (1995-2002), 
limitation of flexion of the leg provides a non-compensable 
rating if flexion is limited to 60 degrees, a 10 percent rating 
where flexion is limited to 45 degrees, a 20 percent rating where 
flexion is limited to 30 degrees, and a maximum 30 percent rating 
if flexion is limited to 15 degrees. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5261 (1995-2002), 
limitation of extension of the leg provides a non-compensable 
rating if extension is limited to five degrees, a 10 percent 
rating if limited to 10 degrees, a 20 percent rating if limited 
to 15 degrees, a 30 percent rating if limited to 20 degrees, a 40 
percent rating if limited to 30 degrees, and a 50 percent rating 
if limited to 45 degrees. 

Normal range of motion for the knee is defined as follows: 
flexion to 140 degrees and extension to 0 degrees.  See 38 C.F.R. 
§ 4.71, Plate II (1995-2002).

Analysis

The Veteran seeks a disability rating in excess of the 10 percent 
disability rating that was assigned from the date of service 
connection until the day before he underwent surgery for a total 
knee replacement.  The Board will first review the relevant 
medical evidence in the record.

A May 1995 VA examination report states that the Veteran 
complained of stiffness and swelling of the right knee joint, 
with loss of range of motion and persistent pain.  The examiner 
reported that no swelling, deformity or impairment was observed, 
and neither was instability or subluxation observed during the 
examination.  The Veteran's right knee range of motion was 
determined to be 0 degrees to 125 degrees and x-ray evidence of 
right knee mild osteoarthritis with soft tissue swelling.

An August 1996 VA examiner reported the Veteran's complained that 
he was unable to stand for long periods due to the constant right 
knee pain.  The examination report states that the Veteran's gait 
was steady.  No right knee swelling, lateral instability or 
subluxation or other deformity was observed.  The Veteran was 
unable to complete a deep knee bend due to pain in the right 
knee.  The Veteran's range of motion was described to be 0 
degrees to 100 degrees.  The examiner diagnosed the Veteran's 
condition as limited right knee motion and x-ray evidence of mild 
osteoarthritis in the right knee.

A November 1998 x-ray report states that the Veteran's right knee 
was consistent with traumatic and degenerative arthritis in the 
right knee.  A December 1998 VA examiner reported that the 
Veteran complained of continuous pain and that the knee was weak 
and regularly gave way, but the Veteran also denied "any 
effusions."  The examiner further stated that the Veteran 
contended that as a farmer he "has difficulty doing his farm 
work," including difficulty standing for long periods.  The 
report includes an entry that "there are no episodes of 
dislocation or recurrent subluxation."  The examiner reported 
examination of the right knee showed no crepitius, no muscle 
atrophy, full extension to 0 degrees and flexion to 125 degrees 
with pain at 125 degrees.  No swelling and no instability was 
found.  The examiner diagnosed degenerative arthritis of the 
right knee.

An August 1999 entry by Dr. J.K., a VA orthopedist reported that 
the Veteran complained that he could not work more than an hour 
or two each day because of his right knee pain.  Dr. J.K. 
reported that the Veteran had crepitis throughout the range of 
motion, no laxity and x-ray evidence that showed moderate to 
severe degenerative joint disease in the right knee.  Dr. J.K. 
further stated that "I do not think this patient should continue 
working," because to do so would only cause the necessity for a 
knee replacement to occur sooner.  

A March 2000 entry by Dr. J.K. states that the Veteran's right 
knee and right hip pain keeps him awake at night and that he 
cannot work for any extended period of time because of right knee 
and hip pain.  The Board observes that at this point in time the 
Veteran was not service-connected for his right hip disorder.  
Dr. J.K. reported that the Veteran's right knee had crepitis 
throughout range of motion, marked medial joint line tenderness 
and no "significant laxity."  The Veteran's range of motion was 
not reported.  Dr. J.K. further stated that 1999 x-rays showed 
"severe osteoarthritis" in the right knee.  Finally, Dr. J.K. 
reported that "the patient is clearly disabled from his hip and 
knee pain," and that there was no evidence of a traumatic 
etiology of the right knee disability.

A May 2000 x-ray report states that the Veteran's right knee 
"remains unchanged" from the November 1999 x-rays.  The 
impression reported was "mild osteoarthritis and unchanged 
appearance of the right knee since 11/22/99 as described."   A 
September 2000 x-ray report states that the right knee had "mild 
osteoarthritis."  A March 2001 x-ray report states that there is 
"mild osteoarthritis of the right knee."  A January 2002 x-ray 
report shows "osseous structures and joint articulations are 
well visualized and show no evidence of abnormality;" an 
impression of a normal right knee was stated.

June 2000 physical therapy notes show knee extension "5-/5" and 
flexion of "4+/5."  A September 2000 orthopedic consult 
reported that the Veteran wore a knee brace and that he had 
"bitter complaints" that his right knee frequently buckled and 
gave way.  The examination report states that the Veteran's range 
of motion was 0 degrees to 135 degrees.  No effusion was observed 
and the knee reportedly had "good stability."  The examiner 
noted x-ray evidence of arthritis.  A November 2000 right knee 
arthroscopy procedure revealed a torn medial meniscus.  A  
December 2000 orthopedic consult report states that the Veteran's 
flexion was 3 degrees to 110 degrees with complaints of pain with 
full extension and flexion of greater than 110 degrees.  A "+2" 
effusion was noted, and complaints that the right knee continued 
to swell, give way and lock were reported.  

The General Counsel held in that opinion that a veteran who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257.  See also VAOPGCPREC 09-98 
(August 14, 1998).  The Board observes, however, that the 
evidence of instability and subluxation is very limited.  Even 
though the medical evidence includes a November 2000 entry 
showing that the Veteran had tissue removed to repair a torn 
medial meniscus, and consistent complaints by the Veteran that 
his knee "buckled" and "gave way," there is no evidence of 
instability or subluxation that was clinically observed.  Indeed, 
as indicated in the discussion above, diagnostic tests to 
determine the presence of knee instability performed during the 
course of VA examinations between 1995 and 2000 did not result in 
findings or diagnoses of instability.  Dr. J.K., however, found 
"no significant" laxity in March 2000.  Reading the examination 
report in the light most favorable to the Veteran, the 
implication is that some laxity was found.

The Board acknowledges that the Veteran is competent to provide 
evidence concerning the symptoms he experiences.  See generally 
Buchanan v. Nicholson, 451 F.3d. 1331 (Fed. Cir. 2006).  However, 
as noted above, the Veteran's complaints of instability must be 
viewed in light of the entire record including clinical evidence 
of no instability.   After review of the that evidence, the Board 
finds that the evidence supports a finding that the Veteran's 
instability was slight under the criteria of Diagnostic Code 5257 
for the entire period from the date of the claim for an increased 
disability rating to April 2002.  Thus, a 10 percent disability 
rating is granted in addition to the disability rating provided 
under Diagnostic Code 5003.  
 
With regard to Diagnostic Code 5003, the Board observes that the 
various ranges of motion reported in the medical evidence do not 
meet the required limitation of motion of the right knee joint 
limited to 30 degrees of flexion or limited to 15 degrees of 
extension.  The reports indicate that the Veteran's extension was 
consistently reported as 0 degrees and his flexion was found to 
be limited to 125 degrees in May 1995, 100 degrees in August 
1996, 125 degrees in December 1998 and 135 degrees in September 
2000.  Thus, the Board finds that a separate 10 percent 
disability rating under Diagnostic Code 5003 for arthritis was 
appropriate.

In sum, the Board finds that the Veteran is entitled to a 
separate award of 10 percent disability under Diagnostic Code 
5257 for slight instability represented by the Veteran's 
complaints of instability, Dr. J.K.'s finding and the evidence of 
a torn medial meniscus.  In addition, the Veteran is entitled to 
an award of 10 percent disability under Diagnostic Code 5003 for 
his right knee arthritis.



DeLuca considerations

The Board has considered whether an increased disability rating 
is warranted for the Veteran's right knee disability based on 
functional loss due to pain, weakness, excess fatigability, 
incoordination and flare-ups, pursuant to 38 C.F.R. 
§§ 4.40, 4.45 and 4.59, and the Court's holding in DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The Board is unable to identify any clinical findings that would 
warrant an increased evaluation under 38 C.F.R. §§ 4.40, 4.45 and 
4.59.  The August 2005 examiner found that there was "no 
additional loss of joint motion or joint function due to pain, 
fatigue, weakness or lack of endurance following repetitive 
use."  

The Board recognizes that the record indicates that the Veteran 
consistently stated that he was unable to work or stand for long 
periods because of the pain of his right knee in conjunction with 
the pain of the right hip.  The September 2000 examiner reported 
that he used a knee brace and that he could not kneel on his 
right knee.  As discussed above, however, the objective medical 
evidence of impairment of the right knee function due to pain is 
limited to complaints of pain at full extension or flexion 
reported in the December 2000 VA examiner's report.    

Thus, although not doubting that the Veteran experienced right 
knee pain, this alone does not serve to allow for the assignment 
of additional disability in excess of the 20 percent which had 
already been assigned.  

Thus, assignment of additional disability based on DeLuca factors 
is not warranted.

Staged rating consideration

In Hart v. Mansfield, 21 Vet App. 505 (2007), the Court held that 
staged ratings are appropriate for an increased rating claim when 
the factual findings show distinct time periods where the 
service-connected disability exhibited symptoms that would 
warrant different ratings.

In reaching its conclusion, the Court observed that when a claim 
for an increased rating is granted, the effective date assigned 
may be up to one year prior to the date that the application for 
increase was received if it is factually ascertainable that an 
increase in disability had occurred within that timeframe.  See 
38 U.S.C.A. § 5110 (West 2002).  Accordingly, the relevant focus 
for adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period one 
year before the claim was filed until VA makes a final decision 
on the claim.

As noted above, the Veteran's claim for an increased disability 
rating was filed in July 1996. In this case, therefore, the 
relevant time period is from July 1995 to April 2002. At all 
times, the assigned disability rating remained unchanged as 10 
percent disabling. 
In essence, the evidence of record, to include the May 1995 VA 
examination report as well other VA medical treatment reports 
recited above, indicates that the Veteran's service-connected 
right knee disability remained essentially unchanged.  Indeed, x-
ray evidence showed mild arthritis during the entire period under 
consideration and the Veteran's contentions of instability were 
not observed in clinical examination.   Also, throughout the 
period, there were no clinical findings regarding limitation of 
motion sufficient to justify the assignment of a higher or lower 
disability rating.

Thus, increased disability ratings for the Veteran's service 
connected right knee are not warranted for the period beginning 
one year before his claim.  Accordingly, there will be no staged 
ratings assigned.



Entitlement to a disability rating for a service-connected 
right knee unicondylar arthroplasty residuals disability 
in excess of 30 percent after June 1, 2003.

The Board will not repeat the relevant law and regulations 
provided above.

Assignment of diagnostic code

The Veteran underwent a right total knee replacement in April 
2002 after which the RO rated the Veteran's right knee disability 
under 38 U.S.C.A. § 4.71a, Diagnostic Code 5055 [Knee replacement 
(prosthesis)].  The Board finds that Diagnostic Code 5055 is the 
most appropriate diagnostic code and will apply it to the 
Veteran's disability.

Specific schedular criteria

Diagnostic code 5055 provides a minimum 30 percent disability 
rating with evidence of intermediate degrees of residual 
weakness, pain or limitation of motion and directs the rating 
official to rate by analogy to diagnostic codes 5256, 5261 or 
5262.  A 60 percent disability rating is provided with evidence 
of chronic residuals consisting of severe painful motion or 
weakness in the affected extremity.

Schedular rating

The Veteran was granted a 30 percent disability rating effective 
June 1, 2003, under Diagnostic Code 5055 following provision of a 
100 percent disability rating for a period of a year after his 
total knee replacement.  He contends that his condition requires 
a higher disability rating.

The medical evidence shows that after his knee replacement and 
initial recovery from the knee replacement, the Veteran 
complained of continual right knee discomfort.  In a March 2003 
VA examination report, the Veteran stated that prior to the knee 
replacement, he had more episodes of giving way and "far worse 
pain," but that since the replacement he had not experienced any 
giving way of the knee, although he did experience discomfort.  
The March 2003 examiner noted the Veteran did not use a cane or 
knee brace and reported the Veteran's passive range of motion to 
be 15 degrees to 110 degrees.  The examiner stated that the 
Veteran was "incapable of climbing, squatting, kneeling, walking 
distances beyond household ambulation."  Earlier May and July 
2002 follow-up examination notes sow that the Veteran had active 
range of motion of 5 degrees to 130 degrees and 0 degrees to 125 
degrees, respectively.  X-ray reports indicated that the 
Veteran's prosthesis was in a "satisfactory position."

A November 2005 x-ray report shows a "normal study."  A May 
2007 VA examiner reported that the Veteran's right knee 
prosthesis alignment was "perfect," and noted a range of motion 
from "full extension of 0 degrees to 135 degrees with only 
minimal crepitis."  The examiner reported that the knee was 
stable in flexion and extension.  The examiner reported that the 
Veteran used a cane in the right hand and complained of 
"constant soreness" of the right knee.  The Veteran related 
that he can walk up to an eighth of a mile before there is 
increased pain, but experienced increased pain if he stood for 10 
minutes, sat longer than 15-20 minutes or was in an automobile 
for longer than 90 minutes.  The Veteran reported that his right 
knee pain woke him nightly and tended to give way if he walked on 
uneven surfaces or on stairs.  

The May 2007 examiner reported that the Veteran had an antalgic 
limp favoring his right leg.  The examiner measured a range of 
motion of 0 degrees to 130 degrees with complaints of pain at the 
extreme of full flexion.  The examiner noted no joint crepitits 
and noted that the 14 cm scar on the right knee was fully healed, 
nontender and freely moved.  The examiner stated that the 
Veteran's "functional activities are limited by decreased 
endurance in standing, walking, and sitting as well as the 
Veteran's subjective complaints of pain."

A March 2009 VA examiner noted that the Veteran complained of 
right knee pain without stiffness and instability, but with 
locking and fatigability.  The Veteran reported that the right 
knee hurt only "when he arises from a chair."  In the same 
report, the examiner stated that the Veteran reported that the 
right knee flares up "with initial weight bearing and lasts 2-3 
hours."  The knee pain was made worse by prolonged standing or 
sitting.  The Veteran responded that he used a cane, but no 
braces, crutches or other assistive device.  No reports of 
instability or subluxation were reported.  The examiner reported 
the Veteran's knee range of motion was 0 degrees to 120 with pain 
between 90-to-120 degrees.  The examiner noted that the "right 
knee cannot be put in full extension passively."  

As noted above, in order to establish a higher schedular 
disability rating of 60 percent, the evidence must show chronic 
residuals consisting of severe painful motion or weakness in the 
affected extremity.  The evidence shows that the Veteran 
experiences no instability but has limited range of motion with 
pain that is exacerbated by prolonged standing or sitting.  The 
Veteran has the ability to walk, but does so with a limp.  The 
Veteran reported that when he arises from a chair or gets out of 
bed, the pain is "10/10."  

The knee suffers from fatigability and limits the Veteran from 
walking appreciable distances.  The Board observes that the 
symptoms appear on one hand to have gotten worse since June 2003, 
but in other ways appear to have gotten better.  For example, the 
Veteran did not use a cane in March 2003, but did so in November 
2005, May 2007 and continued to do so in March 2009.  In March 
2003 the Veteran's ability to walk for any appreciable distance 
was limited to household ambulation, but in November 2005, the 
Veteran reported he could walk an eighth of a mile before his 
knee had increased pain.  The reported range of motion in March 
2003 is worse than it is in subsequent reports.  Subjective 
reports of pain, however, have been consistently worse ranging 
from discomfort in 2003 to "10/10" pain for periods of up to 2-
3 hours in 2009. 

The Board finds, however, after review of the entire record, that 
the competent medical evidence supports a finding that the 
Veteran's right knee replacement residuals shows severe 
fatigability after May 2007.  For that reason, the Board finds 
that the Veteran is entitled to a disability rating of 60 percent 
under Diagnostic Code 5055 from May 23, 2007.  To that extent, 
the Veteran's claim is granted. 



Estaban considerations

Under VA regulations, separate disabilities arising from a single 
disease entity are to be rated separately.  See 38 C.F.R. § 4.25 
(2009); see also Esteban v. Brown,
6 Vet. App. 259, 261(1994). However, the evaluation of the same 
disability under various diagnoses is to be avoided.  See 38 
C.F.R. § 4.14 (2009); Fanning v. Brown, 4 Vet. App. 225 (1993).

The Veteran's service-connected right knee disability is status 
post operative full knee replacement.  As noted above, the May 
2007 examiner reported the presence of a 13 cm., fully healed, 
nontender and freely moving scar on the right knee.  Although not 
specifically stated, it is obvious from the record that this is a 
surgical scar and this is included as part of the Veteran's 
service-connected post-operative right knee disability. 

According to the criteria found in Diagnostic Code 7804, a 10 
percent evaluation is provided for scars that are superficial and 
painful on examination.  A superficial scar is one not associated 
with underlying soft tissue damage.  See 38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (2009).  Ten percent is the maximum 
disability rating under Diagnostic Code 7804.

After having carefully considered the matter, the Board believes 
that a separate 10 percent disability rating is not warranted for 
the surgical scar on the Veteran's right knee under 38 C.F.R. 
§ 4.25 and Esteban, because the scar is nontender and has not 
been described as being painful.

Unemployability consideration

As noted above, a claim for an increased disability rating 
includes a claim for TDIU when it is warranted by the record 
evidence.   See Rice v. Shinseki, 22 Vet. App. 447 (2009) (a TDIU 
claim is part of an increased rating claim when such claim is 
raised by the record).  In this case, the Veteran has long sought 
TDIU benefits and, as noted earlier, received entitlement to 
those benefits effective in March 2009.  The Board has considered 
whether the Veteran is entitled to TDIU benefits prior to March 
2009 in view of the statements of Dr. J.K. and the May 2007 VA 
examiner that the Veteran could not follow substantial gainful 
employment because of his service-connected right knee and his 
right hip.  

The Board noted earlier that the Veteran was not service-
connected for his right hip disability until it was made 
effective in March 2009.  The Board observes that both Dr. J.K. 
and the May 2007 VA examiner determined the Veteran was unable to 
follow substantially gainful employment because of his service-
connected right knee disability and his nonservice-connected 
right hip disability.  Indeed, the Veteran's own statements 
regarding his inability to remain employed connected the knee and 
hip disabilities.  There is no evidence of record that supports a 
finding that the Veteran's service-connected right knee 
disability by itself was sufficient to preclude the Veteran from 
following substantially gainful employment.  For that reason, the 
Board finds that the Veteran was not entitled to TDIU benefits 
prior to the date his right hip disability became service-
connected.

Extraschedular consideration

An extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards. See 38 C.F.R. § 3.321(b)(1) (2009).  An exceptional 
case includes factors such as marked interference with employment 
or frequent periods of hospitalization that render impracticable 
the application of the regular schedular standards. See Fanning 
v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App, 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must determine whether 
the evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the level of disability and symptomatology 
and is found to be inadequate, the Board must then determine 
whether the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to evaluate 
a veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the veteran's disability picture 
requires the assignment of an extraschedular rating.

In this case, the Board has determined that the symptomatology of 
the Veteran's right knee disability is specifically contemplated 
under the ratings criteria.  Accordingly, the Board finds that 
the Veteran's disability picture has been contemplated by the 
ratings schedule.

Since the available schedular evaluations adequately contemplate 
the Veteran's levels of disability and symptomatology, the second 
and third questions posed by Thun become moot.  Nevertheless, the 
Board will briefly note that the evidence in this case does not 
demonstrate any of the factors provided in the "governing norms" 
such as frequent hospitalization or marked interference with 
employment. See 38 C.F.R. § 3.321(b)(1).  In this case, there is 
no indication that the Veteran has required frequent 
hospitalizations for his right knee disability.  In addition, 
although the Veteran has claimed he is not able to remain in his 
former employment as a farmer, the evidence reveals that his 
inability to do so was not due exclusively to his service 
connected disability, but was also due to nonservice-connected 
disorders. 









	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to a disability rating in excess of 10 percent for 
service connected right knee arthritis prior to April 2, 2002, is 
denied. 

A disability evaluation of 10 percent is granted for the service-
connected instability of the right knee effective from July 24, 
1996, to April 1, 2002, subject to controlling regulations 
governing the payment of monetary benefits.  

Entitlement to a disability rating in excess of 30 percent for 
service connected right knee unicondylar arthroplasty residuals 
from June 1, 2003, to May 22, 2007, is denied.

Entitlement to a disability rating of 60 percent for service 
connected right knee unicondylar arthroplasty residuals from may 
23, 2007, is granted, subject to controlling regulations 
governing the payment of monetary benefits.



____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


